UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7831


ABBAS JAVED AHMED,

                Petitioner - Appellant,

          v.

LORETTA KELLY, Warden; DAVID B. EVERETT, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00184-GBL-TCB)


Submitted:   May 30, 2013                  Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT LAW, PLC, Glen Allen, Virginia,
for Appellant. Gregory William Franklin, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abbas Javed Ahmed seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition,

and has filed a motion for a certificate of appealability and an

application to proceed in forma pauperis.                    The district court’s

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard    by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment     of     the   constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,    529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ahmed has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3